UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RAYMOND TAYLOR,                         
               Plaintiff-Appellant,
                 v.
ANTHONY MOLESKY, individually and
in his official capacity; FRANK
MADDEN, JR., individually and in his
official capacity; MICHAEL MOREY,
individually and in his official
capacity; KENNETH HYMAN,                      No. 02-1801
individually and in his official
capacity; DAVID MILLER, individually
and in his official capacity; MARTY
FRIEDENGER, individually and in his
official capacity; THE BALTIMORE
CITY POLICE DEPARTMENT; MAYOR
AND CITY COUNCIL OF BALTIMORE;
STATE OF MARYLAND,
                Defendants-Appellees.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                          (CA-98-1155-Y)

                       Argued: April 3, 2003

                      Decided: May 14, 2003

      Before WILKINSON and SHEDD, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.
2                        TAYLOR v. MOLESKY
Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: James Kevin MacAlister, SAIONTZ, KIRK & MILES,
P.A., Baltimore, Maryland, for Appellant. Donald Ray Huskey, Chief
of Staff, William Rowe Phelan, Jr., Principal Counsel, BALTIMORE
CITY DEPARTMENT OF LAW, Baltimore, Maryland, for Appel-
lees. ON BRIEF: Thurman W. Zollicoffer, Jr., City Solicitor, Kurt
Heinrich, Assistant Solicitor, BALTIMORE CITY DEPARTMENT
OF LAW, Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Raymond Taylor brought this lawsuit under 42 U.S.C. § 1983 and
Maryland law, asserting several claims arising from his arrest and
detention in a Baltimore jail. The district court entered judgment on
the jury’s verdict in favor of the defendants — six Baltimore City
police officers, the Baltimore police department, City officials, and
the State of Maryland. Taylor argues on appeal that his trial was
tainted by improper jury selection and evidentiary rulings. We find no
reversible error, and we affirm.

                                   I.

   At about 5:00 on the morning of March 6, 1995, the defendant
police officers responded to a call for a breaking and entering in prog-
ress at the home of Colette Chambers, Taylor’s former girlfriend.
Taylor was standing on the front steps when the officers arrived at the
scene. One officer stayed outside with Taylor, while two others went
                          TAYLOR v. MOLESKY                             3
inside the house to speak with Chambers. After speaking with Cham-
bers and her friend Renee Brown, the officers arrested Taylor.
According to one officer’s testimony, this was a "domestic situation,"
not a burglary. Taylor denied Chambers’s allegations of domestic vio-
lence and charged the defendants with false arrest and malicious pros-
ecution.

   Taylor also complained that the police officers placed him in leg
irons, injured his foot, hit him in the back and side, kicked him, and
ordered him to crawl to a cell at the back of the jail. Taylor further
alleged that another officer made him remove all his clothes before
he could get to his cell. These allegations gave rise to Taylor’s claims
for use of excessive force, denial of medical care, and unlawful depri-
vation of clothing in violation of Maryland state law and his federal
constitutional rights.

   The district court dismissed the entire suit against the police depart-
ment and dismissed the § 1983 claim against the State. The court then
bifurcated the remaining claims, reserving proceedings against the
City officials and the State until judgment was entered on Taylor’s
claims against the individual defendants.

   The case against the individual defendants was tried to a jury for
three days in May 2002. At the close of Taylor’s case, the district
court granted the defendants’ motion for judgment as a matter of law
with respect to the false arrest and malicious prosecution claims.
Thus, the only claims that went to the jury were claims for use of
excessive force and deprivation of clothing — claims relating solely
to events that occurred after Taylor’s arrest. The jury returned a ver-
dict for the defendants. The district court then entered judgment for
the individual defendants, the City officials, and the State. Taylor
moved for a new trial pursuant to Fed. R. Civ. P. 59. The district court
denied the motion, and this appeal followed.

                                   II.

   We review a district court’s denial of a motion for new trial for
abuse of discretion. Bristol Steel & Iron Works, Inc. v. Bethlehem
Steel Corp., 41 F.3d 182, 186 (4th Cir. 1994). "In reviewing a grant
or denial of a new trial, the crucial inquiry is whether an error
4                         TAYLOR v. MOLESKY
occurred in the conduct of the trial that was so grievous as to have
rendered the trial unfair." Id. (internal quotations omitted).

   Taylor argues that the jury’s verdict should be set aside for three
reasons. First, he claims that defense counsel excluded one prospec-
tive juror as a result of purposeful racial discrimination in violation
of Batson v. Kentucky, 476 U.S. 79 (1986). Second, he argues that the
district court improperly admitted into evidence court documents per-
taining to the ongoing domestic dispute between Taylor and Cham-
bers. Finally, Taylor challenges defense counsel’s reading to the jury
a charging statement pertaining to an earlier arrest arising from a
domestic dispute between Taylor and Chambers.

                                   A.

   The United States Supreme Court held in Batson that "[a]lthough
the prosecutor ordinarily is entitled to exercise permitted peremptory
challenges for any reason at all, as long as that reason is related to his
view concerning the outcome of the case to be tried, the Equal Protec-
tion Clause forbids the prosecutor to challenge potential jurors solely
on account of their race." Id. at 89. This non-discrimination rule
applies in civil cases as well as criminal cases. Edmonson v. Leesville
Concrete Co., Inc., 500 U.S. 614, 618-30 (1991). Thus, "a private liti-
gant in a civil case may not use peremptory challenges to exclude
jurors on account of race." Davis v. Baltimore Gas & Elec. Co., 160
F.3d 1023, 1026 (4th Cir. 1998).

   Batson prescribes a three-step analysis for proving racial discrimi-
nation in jury selection. First, the party attacking the use of a peremp-
tory challenge must make a prima facie showing that the opposing
party employed the peremptory challenge on the basis of race. Batson,
476 U.S. at 96-97. Once a prima facie case is established, the burden
shifts to the opposing party to provide a racially neutral explanation
for the use of the peremptory challenge. Id. at 97-98. Finally, once a
neutral justification is offered, the trial court must "determine if the
[party attacking the peremptory challenge] has established purposeful
discrimination." Id. at 98. The party attacking a peremptory challenge
always bears the burden to prove purposeful discrimination. Id. at 93.
Accord Howard v. Moore, 131 F.3d 399, 407 (4th Cir. 1997) (en
banc).
                          TAYLOR v. MOLESKY                             5
  Ordinarily, the party attacking the use of a peremptory challenge
must make a prima facie case of discrimination "by showing that (1)
opposing counsel has exercised peremptory strikes to remove mem-
bers of a cognizable racial group from the venire; and (2) the facts
and any other relevant circumstances raise an inference that counsel
used the strikes to exclude the venire persons from the jury on
account of their race." Davis, 160 F.3d at 1026-27. At the close of
voir dire, Taylor’s counsel made his Batson challenge, noting that
defense counsel had used a peremptory challenge to remove Juror 91,
an African-American male who was a resident of the City of Balti-
more.

   In response to this objection, defense counsel stated that he exer-
cised his peremptory challenge against Juror 91 because of that
juror’s residency in the City of Baltimore, his occupation, and his demea-
nor.1 Defense counsel’s proffered explanation for the peremptory
challenge was not required to be "persuasive, or even plausible, as
long as it [was] [racially] neutral." Howard, 131 F.3d at 407. Defense
counsel’s explanations were racially neutral, and they satisfied the
defendants’ burden under Batson.

   Thus, it was left for the district court to determine whether defense
counsel’s use of a peremptory challenge to remove Juror 91 amounted
to purposeful discrimination. Purposeful discrimination may be
shown by demonstrating that the racially neutral explanation offered
by the opposing party was merely pretextual. Davis, 160 F.3d at 1026.
In the end, a finding of purposeful discrimination "turn[s] principally
on credibility determinations." Evans v. Smith, 220 F.3d 306, 313 (4th
Cir. 2000). "In the typical peremptory challenge inquiry, the decisive
question will be whether counsel’s race-neutral explanation for a
peremptory challenge should be believed. There will seldom be much
evidence bearing on that issue, and the best evidence often will be the
demeanor of the attorney who exercises the challenge. As with the
  1
   Since defense counsel answered the Batson challenge by offering an
explanation for his use of the peremptory challenge, we will assume that
Taylor satisfied his initial burden and made a prima facie case of dis-
crimination. See Davis, 160 F.3d at 1027. We doubt, however, that the
bare objection made in this case would itself suffice to require explana-
tion from the party exercising the peremptory challenge.
6                        TAYLOR v. MOLESKY
state of mind of a juror, evaluation of the [striking lawyer’s] state of
mind based on demeanor and credibility lies peculiarly within a trial
judge’s province." Id. (internal quotations omitted).

   The district court concluded that the peremptory challenge used
against Juror 91 was permissible because (1) defense counsel had a
good-faith belief that it was advantageous to strike City of Baltimore
residents who might be hostile to police officers and (2) defense
counsel was uncomfortable with the demeanor of Juror 91. "A finding
by the district court concerning whether a peremptory challenge was
exercised for a racially discriminatory reason is given great deference
and is thus reviewed only for clear error." United States v. Blanding,
250 F.3d 858, 860 (4th Cir. 2001) (internal quotations omitted).

   Taylor challenges the district court’s approval of the Baltimore-
resident explanation because a white woman from Baltimore actually
sat on Taylor’s jury. During the hearing on the Batson challenge, Tay-
lor’s counsel asserted that defense counsel had not challenged other
Baltimore residents. Defense counsel responded by stating that he
"struck the Baltimore City school teacher. And I think he [Taylor’s
counsel] struck the same person." Taylor’s counsel never offered the
juror list to the district court or otherwise refuted defense counsel’s
recollection on this point, even though Taylor bore the burden to
prove purposeful discrimination. Thus, the district court was left with
an uncontradicted representation that defense counsel had consistently
employed peremptory challenges to remove Baltimore residents from
the panel. On this record, we cannot say that the district court clearly
erred in accepting defense counsel’s explanation and denying Tay-
lor’s Batson challenge.

   We also find no error in the district court’s decision to accept
defense counsel’s assertion that he was uncomfortable with Juror 91’s
demeanor during his individual voir dire. We have recognized that
"[n]umerous factors may influence the decision [to exercise a peremp-
tory challenge] . . . including present and past employment, general
appearance and demeanor, previous jury service, and the absence or
presence of apparent prejudice." United States v. Lane, 866 F.2d 103,
106 (4th Cir. 1989) (emphasis added). Again, while counsel may not
challenge a prospective juror on account of race, counsel may remove
a prospective juror "for any reason at all, as long as that reason is
                          TAYLOR v. MOLESKY                            7
related to [counsel’s] view concerning the outcome of the case to be
tried." Batson, 476 U.S. at 89. Defense counsel did not say what it
was about Juror 91 that made him uncomfortable. Nor did the district
court make any findings on that specific issue, except to state that it
could "understand why [defense counsel] felt that he may not be com-
fortable with the juror." The district court was well positioned to
assess both Juror 91’s demeanor in court and defense counsel’s credi-
bility with respect to his explanation for removing Juror 91. The dis-
trict court’s acceptance of defense counsel’s neutral explanation is not
clearly erroneous and thus should not be disturbed. See Blanding, 250
F.3d at 860.

                                   B.

   Taylor next challenges the district court’s admission into evidence
of three records from a state court proceeding initiated by Chambers
two days after Taylor’s arrest and involving allegations that Taylor
was abusing Chambers. We review the district court’s rulings on
these evidentiary issues for abuse of discretion, and we will find an
abuse of discretion only where the district court’s rulings were arbi-
trary and irrational. United States v. Achiekwelu, 112 F.3d 747, 753
(4th Cir. 1997).

                                   1.

   The district court admitted into evidence, with a limiting instruc-
tion, the Petition for Protection from Domestic Violence that Cham-
bers filed in Maryland state court two days after the police arrested
Taylor. The petition, which was signed under oath, sought protection
for Chambers and her three children.2 Chambers alleged in the peti-
tion that Taylor had shoved her, threatened her with violence, and
threatened to kick in the door of Chambers’s house. Taylor argues
that the petition was inadmissible hearsay.

   Evidence is hearsay if it is "a statement, other than one made by
the declarant while testifying at the trial or hearing, offered into evi-
dence to prove the truth of the matter asserted." Fed. R. Evid. 801(c).
  2
   Taylor was the father of one of Chambers’s children.
8                          TAYLOR v. MOLESKY
A statement is not hearsay if it is offered to show merely that the
statement was made, and not to show that its contents are true. Beech
Aircraft Corp. v. Rainey, 488 U.S. 153, 173 n.18 (1988); Lyons
P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 804 (4th Cir.
2001).

   The district court correctly ruled that the petition was not hearsay
because it was not introduced to prove the matter asserted — that
Taylor had, in fact, abused Chambers. Rather, the petition was offered
only to show that Chambers had made such allegations, a fact that
was highly relevant to Taylor’s false arrest claim and the defendants’
assertion that Chambers made similar allegations to them before they
arrested Taylor. The district court did not abuse its discretion in
admitting this evidence with a limiting instruction.3

                                     2.

   The district court also admitted into evidence copies of an Ex parte
Order and a Protective Order entered by the state court. The Ex parte
Order states that "there are reasonable grounds to believe" that Taylor
had kicked in Chambers’s door several times, picked her up and tried
to throw her down stairs, and otherwise harassed her. The Protective
Order, entered two weeks later, notes that a hearing was held on the
petition for protection at which both Chambers and Taylor appeared.
The order then states that "there is clear and convincing evidence"
that Taylor shoved, threatened, and harassed Chambers and kicked in
her door several times. According to the document, Taylor consented
to entry of the Protective Order.

   Taylor argues that these orders should not have been admitted into
evidence because the findings of fact contained therein were inadmis-
sible hearsay. The defendants argue at the outset that Taylor’s consent
to entry of the Protective Order renders the findings contained in the
    3
   The district court instructed the jury that the Petition for Protection
was admitted "because it is relevant to the question of what Ms. Cham-
bers told the officers on the day in question. And that is what is the rele-
vant fact here, is what the officers knew. One of the issues in this case
is whether they had probable cause for the arrest of Mr. Taylor. And they
did it based upon what Ms. Chambers told them."
                          TAYLOR v. MOLESKY                             9
order party admissions and thus not hearsay. See Fed. R. Evid.
801(d)(2)(B). As the district court instructed the jury, however, "it’s
not clear from the face of the form whether or not Mr. Taylor con-
sented" to the specific findings contained in the protective order.
Accordingly, the party-admission doctrine does not justify admission
of the findings contained in the orders.

   The Ex parte Order and the Protective Order were admissible
because they were not offered to prove that Taylor had, in fact,
abused Chambers. Rather, defense counsel offered the orders to show
that Taylor’s alleged emotional injuries resulted from Chambers’s
pursuit of a restraining order against him, not from the defendants’
conduct. Taylor testified that the incident giving rise to this lawsuit
caused him severe emotional problems. Then Dr. Carl White, appear-
ing on Taylor’s behalf, testified that Taylor was extremely upset by
his arrest and alleged mistreatment at the hands of the defendants. Dr.
White admitted, however, that he was aware of a "restraining order"
obtained by Chambers against Taylor and that, in addition to the
events giving rise to this lawsuit, Taylor was also upset by "not being
able to see his son," who lived with Chambers. Thus, the Ex parte
Order and the Protective Order — which detailed Chambers’s charges
against Taylor and resulted in keeping Taylor away from his son —
were offered to show their effect on Taylor’s emotional state and
were not hearsay. See United States v. Leake, 642 F.2d 715, 720-21
(4th Cir. 1981) (concluding that an out-of-court statement was not
hearsay because it was offered to show the effect of the statement on
the defendant’s state of mind and not to prove the truth of the matter
asserted in the statement). Accord United States v. Sesay, 313 F.3d
591, 599 (D.C. Cir. 2003). This evidence was plainly relevant to Tay-
lor’s claim for damages, and the district court properly admitted the
orders into evidence with a limiting instruction.

   Taylor also objected on the ground that the judicial findings con-
tained in the orders were unduly prejudicial. See Fed. R. Evid. 403(b).
Although judicial findings typically are deemed unduly prejudicial,
Carter v. Burch, 34 F.3d 257, 265 (4th Cir. 1994), in this case Taylor
alleged false arrest, thereby placing in issue all of the underlying facts
surrounding his arrest. Taylor testified on direct examination that
when he spoke to Chambers on the night of his arrest, he "never"
threatened her and "never" told her that he would kick in her door.
10                         TAYLOR v. MOLESKY
This testimony made Chambers’s allegations and the state court’s
orders particularly probative with respect to Taylor’s credibility. Fur-
ther, any prejudice that resulted from the official status of the findings
was mitigated by Chambers’s testimony, which actually undermined
her own allegations of abuse.4 See Zeus Enters., Inc. v. Alphin Air-
craft, Inc., 190 F.3d 238, 243 (4th Cir. 1999) (concluding that admis-
sion of ALJ findings was proper where "the probative value of the
ALJ’s decision [was] real and beyond dispute" and the party against
whom the findings were introduced "introduced evidence to contra-
dict the ALJ’s findings").

   Moreover, the danger of undue prejudice was diminished when the
district court took the false arrest and malicious prosecution claims —
the only claims relating to Taylor’s relationship with Chambers —
away from the jury. Cf. Carter, 34 F.3d at 265 (stating that admission
of a court’s opinion "would have been unduly prejudicial . . . because
the judge’s opinion decided the precise issue before the jury"). The
district court’s decision to admit this evidence was neither arbitrary
nor irrational, and it should not be disturbed. See Achiekwelu, 112
F.3d at 753.

                                    C.

   Finally, Taylor challenges the district court’s ruling allowing
defense counsel to cross-examine him concerning a 1994 incident
between Taylor and Chambers that resulted in his arrest for domestic
abuse. Although Taylor was arrested, the charges were dropped and
he was never convicted of any crime. Defense counsel read the charg-
ing document line by line, asking Taylor whether he agreed with the
  4
    Chambers testified that on the night of the arrest Taylor did not
threaten her or tell her he was going to kick down the door. She further
testified that Taylor had not ever kicked her down a flight of stairs, tried
to strangle her, stalked her, or otherwise threatened to hurt her. Chambers
confirmed, however, that her friend Renee Brown, who was staying at
her house on the night of the incident, told police officers that Taylor had
committed these very acts of violence against Chambers. Chambers also
confirmed that she never corrected Brown’s statements to the police and
that she signed the documents setting out allegations of domestic vio-
lence.
                          TAYLOR v. MOLESKY                            11
statements contained in the document. The district court subsequently
referred to the document as having been admitted into evidence, and
we will review the admission of this evidence for abuse of discretion.
Id.

   Taylor argues that this cross-examination was improper because it
attempted to impeach a witness by using extrinsic evidence of con-
duct unrelated to the witness’ character for truthfulness. Fed. R. Evid.
608(b) permits inquiry into specific instances of the conduct of a wit-
ness only if that conduct is "probative of truthfulness or untruthful-
ness." United States v. McMillon, 14 F.3d 948, 956 (4th Cir. 1994).
We agree with Taylor that this cross-examination was not probative
of his character for truthfulness and would not have been proper
under Rule 608(b). See Leake, 642 F.2d at 718 (noting that perjury,
fraud, swindling, forgery, bribery, and embezzlement are permissible
topics of impeachment under Rule 608).

   Nevertheless, this evidence and cross-examination were properly
allowed to show Taylor’s bias against the defendants. See United
States v. Abel, 469 U.S. 45, 49-53 (1984) (permitting cross-
examination of a witness concerning his membership in an organiza-
tion to show bias, even where proof of his membership in that organi-
zation might have impeached his veracity directly). Taylor testified on
direct examination that this incident caused him emotional damage:
"There were nights I would wake up in a pool of sweat. I would think
about what happened. Whenever I see an officer, particularly a white
officer, it bothered me." Later on direct, Taylor testified that he filed
this lawsuit because "I was done wrong. Not only was I done wrong,
but I believe others have been done wrong." Although Taylor denies
any bias against police officers, given the facts that the earlier charges
were dropped and the police officer who made the arrest later apolo-
gized to him, the 1994 arrest — arising from a domestic dispute
between Taylor and Chambers — related to conduct very similar to
the conduct alleged in this case. Thus, the evidence would allow a
jury to believe that Taylor had a bias against police officers who
arrested him based on Chambers’s allegations of domestic violence.
Because the 1994 arrest was probative of Taylor’s bias against the
defendants, the district court committed no error in allowing this
cross-examination and defense counsel’s use of the charging state-
ment.
12                        TAYLOR v. MOLESKY
   Even if there were any error in this regard, we conclude that it was
harmless. See Taylor v. Virginia Union Univ., 193 F.3d 219, 235 (4th
Cir. 1999); Fed. R. Civ. P. 61. The claims ultimately submitted to the
jury did not involve Chambers specifically or domestic violence mat-
ters generally, and there was ample evidence from which the jury
could reasonably conclude that a defense verdict was appropriate on
those claims. Thus, we can say that the jury’s verdict on Taylor’s
excessive-force and deprivation of clothing claims was not "substan-
tially swayed" by the district court’s allowance of this cross-
examination. See Taylor, 193 F.3d at 235.

                                  III.

   The district court properly rejected Taylor’s Batson challenge, and
its evidentiary rulings do not constitute an abuse of discretion. In sum,
we find no error in the conduct of the trial that was "so grievous as
to have rendered the trial unfair." Bristol Steel, 41 F.3d at 186.
Accordingly, the judgment of the district court is

                                                           AFFIRMED.